Citation Nr: 1701107	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  09-23 486	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for a skin disability.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on merged appeal from February 2009 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over this appeal has since been assumed by the RO in Louisville, Kentucky.  

As mentioned above, this is a merged appeal.  As a matter of background, the issues of entitlement to service connection for diabetes mellitus, type II, and a skin disability previously came before the Board in July 2010, at which time it issued a remand for additional development.  That development has been conducted and the matter appropriately returned to the Board for further appellate review at this time.  

In February 2010, the Veteran testified before a Veterans Law Judge with regard to his claims of service connection for diabetes mellitus and a skin disability.  A transcript of that hearing is associated with the Veteran's electronic claims file.  In July 2016, prior to those matters being returned to the Board for further adjudication, the Veteran was notified that the Veterans Law Judge who conducted that hearing had since left the Board, and the Veteran was offered the opportunity to schedule a new hearing before a different Veterans Law Judge.  In an August 2016 statement, the Veteran waived his right to a second hearing on those issues.  

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a separate hearing with regard to his claims of service connection for bilateral hearing loss and tinnitus only.  A transcript of that hearing has been prepared and is associated with the claims file. 

The issues of entitlement to service connection for diabetes mellitus and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's presently diagnosed tinnitus had onset during active service.  

2. The Veteran does not have a present diagnosis of bilateral hearing loss for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of letters sent in September 2008, January 2009, and April 2010.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, Social Security Administration (SSA) records, various articles and internet documents provided by the Veteran, hearing testimony, and statements from the Veteran and his representative.  The Board notes that the Veteran's service treatment records are not associated with the record, and a formal finding of unavailability was issued to the Veteran in December 2008, notifying him of that fact.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including diabetes mellitus and other organic diseases of the nervous system such as hearing loss and tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A. Tinnitus

The Veteran has a present diagnosis of tinnitus.  (See VBMS, VA Examination, 10/19/2010).  In his September 2016 hearing, the Veteran testified that, during service, he worked as an engine mechanic and was exposed to loud noise.  His DD 214 (Certificate or Release or Discharge from Active Duty) confirms this occupational specialty during service.  (See VBMS, DD 214, 3/13/1979).  As such, the Board concedes that the Veteran was exposed to acoustic trauma during active service.

As discussed above, service connection may be granted for disability resulting from disease or injury incurred in active military service.  38 C.F.R. §§ 3.303, 3.304.  
A veteran is competent to testify that he experienced an audible sound in his ears in service, and that he has experienced this sound in his ears since that time.  
The Veteran is also competent to testify to the continuity of his ringing in the ears since his discharge from service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

In his September 2016 Board hearing, the Veteran testified that his tinnitus began during his period of active service and has continued since that time.  Because the Veteran is competent to provide that diagnosis and history of continuity, the Board is satisfied that the record supports a finding that the Veteran's tinnitus was incurred in active military service.  As such, service connection for tinnitus is granted.

B. Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court of Appeals for Veterans' Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

As discussed above, the Veteran's service treatment records cannot be located and are not associated with the claims file.  The Board has conceded that the Veteran suffered acoustic trauma during active service by virtue of his occupational specialty and his hearing testimony.  

In October 2010, the Veteran was afforded a VA examination in connection with his hearing loss claim.  That examination revealed puretone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
15
15
35
20
21
LEFT
15
20
10
25
15
17

Speech discrimination scores were 96 percent correct in the right ear and 94 percent correct in the left ear.  The examiner declined to diagnose hearing loss in the left ear.  Right ear hearing was within normal limits except for mild sensorineural hearing loss at 3000 Hz.  (See VBMS, VA Examination, 10/19/2010).  

The Board recognizes the Veteran's statements that he has difficulty hearing and that he was exposed to acoustic trauma in service.  It also recognizes that he is presently service-connected for tinnitus, as granted above.  The general principle that acoustic trauma may lead to hearing loss is commonly known.  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  Jandreau v. Shinseki, 492 F.3d 1372, 1376-77; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make a diagnosis of hearing loss for VA purposes.  

In this matter, the competent medical evidence of record does not support a diagnosis of hearing loss, in either ear, for VA purposes.  Although the October 2010 examination indicated that mild sensorineural hearing loss is present in the right ear at 3000 Hz, that diagnosis was made based on a finding of an auditory threshold of 35 decibels.  This does not meet the statutory requirements of 38 C.F.R. § 3.385 for a diagnosis of hearing loss, which would require an auditory threshold of 40 decibels.  The Veteran has not provided any medical evidence showing that he has been diagnosed with hearing loss for VA purposes during any period on appeal.  Therefore, absent a finding of hearing loss based on audiological testing, per the applicable regulations, the Veteran's claim for service connection cannot be granted as he does not meet the first criteria for service connection, namely a present disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against a finding that the Veteran has a present disability, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for diabetes mellitus, type II, and a skin disability.  He contends that these disabilities are secondary to contaminated water exposure at Camp Lejeune, North Carolina, or in the alternative, to herbicide exposure while stationed in Okinawa, Japan.  Inasmuch as the Board sincerely regrets any further delay in the adjudication of these claims, an additional remand is necessary.

The Board previously remanded the remaining issues in April 2013 so that a VA examination could be obtained which addresses any possible medical nexus to contaminated water at Camp Lejeune.  While the ordered development was carried out, the Veteran has since submitted further evidence that requires additional development.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as diabetes mellitus, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2016).  There is no evidence in the record that the Veteran ever served in the Republic of Vietnam.  However, although, the record is not explicit, the Veteran's military personnel records do indicate that between August 1974 and September 1975 he served in the Pacific theater.  Per his own testimony, the Veteran indicates that he was stationed in Okinawa.  (See VBMS, Military Personnel Records, 8/15/2014, pp. 76, 80).  

While the Department of Defense (DoD) has conceded some use of herbicides outside the Republic of Vietnam, neither DoD, nor VA, have conceded that herbicides were ever used in Japan, particularly at Okinawa.  (See Information for Department of Defense on Herbicide Tests and Storage Outside of Vietnam, available at: http://www.publichealth.va.gov/docs/agentorange/dod_herbicides_
outside_vietnam.pdf).  Nonetheless, the Veteran has provided several internet articles implying that various herbicide were stored and used at Camp Kinser, Okinawa.  

VA's duty to assist requires it to make reasonable efforts to assist a claimant in securing evidence necessary to substantiate the claimant's benefit claim.  38 U.S.C.A. § 5103A(a)(1) (West 2014).  Particularly, the Veteran's Benefits Administration Manual M21-1 (M21-1 MR) provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, Paragraph a.  This procedure requires: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged. If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order. If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

In light of the above, the Board finds that additional development is necessary to determine whether the Veteran was exposed to herbicides during his active service, particularly, to establish if the Veteran was, in fact, stationed at Okinawa, and whether he was exposed to herbicides by virtue of that service.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's complete military personnel records are available.  Once those procedures have been completed, the AOJ should complete the procedures provided in the Veteran's Benefits Administration Manual Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, Paragraph a, for verification of any herbicide exposure claimed by the Veteran, to include his contention that he was exposed to herbicides, including Agent Orange, while stationed in Okinawa.  In particular, the AOJ must send a request to the C&P service and to the JSRRC for verification as to whether the Veteran was exposed to herbicide agents or other hazardous or toxic chemicals at Okinawa as alleged during his period of service, in accordance with the instructions set forth in the M21-1 MR. All documentation sent and received by the AOJ must be associated with the claims file.

2. After completing the requested actions and any additional development deemed warranted based on the findings of the above, to include scheduling the Veteran for any necessary VA examinations in connection with his skin disorder claim, readjudicate the claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


